Citation Nr: 0625310	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  05-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as an undiagnosed illness and as secondary to 
Hepatitis C.



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, D.V. and A.V.



ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel




INTRODUCTION

The veteran had active service from November 1979 until July 
1981, from November 1990 until August 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 Rating Decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

The Board first considered this appeal in February 2006.  At 
that time, the Board found that new and material evidence had 
been submitted and reopened the claims for benefits and 
remanded the claims for additional development.  The appeal 
initially included claims for service connection for 
Hepatitis C, fatigue, a headache disorder, and a mood 
disorder.  The RO/Appeals Management Center (AMC) completed 
all requested development, and in a May 2006 rating decision 
granted service connection for Hepatitis C with fatigue and 
cirrhosis, muscle contraction headaches, and a mood disorder 
with anxiety and depression.  This decision represented a 
total grant of benefits sought on appeal for these claims.  
Only the claim for service connection for a skin disorder 
remained denied.  This matter is properly returned to the 
Board for appellate consideration.  

A review of the record indicates the veteran raised a claim 
for service connection for nausea in October 1998 and a claim 
for service connection for a chronic ear infection in May 
2004.  Neither of these claims has been adjudicated.  As 
such, these matters are REFERRED to the RO for appropriate 
action.


FINDING OF FACT

A skin disorder was not manifested during service; is not 
causally or etiologically related to service; nor may it be 
presumed to have been causally or etiologically related.


CONCLUSION OF LAW

The criteria for a grant of service connection for a skin 
disorder, to include as due to an undiagnosed illness and as 
secondary to Hepatitis C have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. 
§§ 5103, 5103(A) and 38 C.F.R. § 3.159.  

VA has a duty to notify the veteran and his representative, 
if any, of the information and evidence needed to 
substantiate a claim.  The notification should (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claims; (2) inform the 
veteran about the information and evidence VA will seek to 
provide; (3) inform the veteran about the information and 
evidence he was expected to provide and (4) request the 
veteran provide any evidence in his possession which pertains 
to the claim.  This notification was satisfied by way of 
letters dated in June 2004, February 2005 and February 2006 
and the May 2006 Statement of the Case.  

The June 2004 letter requested additional information about 
the veteran's exposure to mustard gas or lewisite and the 
symptoms that he contends were caused by service in the Gulf 
War.  The RO advised the veteran that evidence illustrating 
the presence of the rashes from service until the present 
time was needed.  Examples of evidence were provided and 
included dates of medical treatment, lay statements, records 
and statements from service medical personnel, employment 
examinations, medical evidence, pharmacy records and 
insurance reports.  Medical authorizations were enclosed so 
VA could assist in obtaining private medical records and the 
RO specifically requested the veteran complete authorizations 
for named treating physicians and a medical treatment 
facility The RO advised the veteran that a claim for service 
connection for a skin rash was previously denied in a July 
1999 rating decision.  The RO provided the elements of new 
and material evidence necessary to reopen a claim for 
benefits.  The RO indicated that the claim for benefits, the 
veteran's Form DD 214, statements from doctors, articles 
concerning Gulf War sicknesses and service medical records 
were associated with the claims file.  The RO also explained 
VA's duties and the veteran's duties in connection with his 
claims and provided a copy of the elements of service 
connection.   

A February 2005 letter from the RO to the veteran requested 
the medical evidence the veteran referenced in his Notice of 
Disagreement.  Medical authorizations were provided so VA 
could assist in obtaining private medical records.  The 
February 2006 letter advised the veteran that his appeal had 
been remanded to the Appeals Management Center (AMC) and 
additional development would be completed.  The AMC requested 
any additional medical evidence concerning the veteran's 
disabilities.  The documents in the claims file, VA's duties 
and the veteran's duties were outlined.  The AMC also 
reiterated what the evidence must show to substantiate the 
claims.

The May 2006 Statement of the Case included information about 
how the RO determines disability ratings and effective dates.  
The veteran was advised that disability ratings would be 
determined on the level of the disability and depended upon 
the nature and symptoms of the condition, severity and 
duration of the symptoms and the impact of the condition on 
employment.  The RO indicated the veteran could submit 
evidence such as ongoing treatment records, Social Security 
determinations, statements from employers and other lay 
statements for the RO's consideration in assignment of a 
disability rating.  The RO also indicated the effective date 
was generally based upon the date the RO received the claim 
or the date the evidence showed a certain level of disability 
under the rating schedule.  The veteran was informed he could 
submit evidence such as the dates treatment began, service 
medical records and reports of treatment of the condition 
while the veteran was in training or in the Guard or Reserve 
to assist the RO in determining a proper effective date.  
This complies with Dingess v. Nicholson, 19 Vet. App. 473 
(2006) which held VA must also provide notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim for service connection 
is awarded.    

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA outpatient treatment records, private 
medical records, lay statements, and medical articles are 
associated with the claims file.  In addition, the veteran 
has been afforded a VA examination and a Board hearing in 
connection with his claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  As such, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the case is 
ready for appellate review.

The Merits of the Claim

As noted above, in February 2006 the Board found that new and 
material evidence sufficient to reopen the claim for service 
connection for a skin disorder, to include as due to an 
undiagnosed illness and as secondary to Hepatitis C had been 
submitted.  The claim having been properly reopened, the 
Board now must determine whether service connection for a 
skin disorder is warranted.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when, as here, the weight of the 
evidence is against the veteran's claim that the claim must 
be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness which became manifest during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006. 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Objective indications of a chronic disability 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b).

Service medical records do not reflect complaints, treatment 
or a diagnosis of a skin disorder.  For example, the reports 
of medical history and the medical examinations performed in 
September 1986 and June 1990 noted no abnormalities of the 
skin.  A June 1991 medical examination reflected the skin was 
normal.  On a July 1991 Southwest Asia Redeployment medical 
evaluation the veteran denied having a rash, skin infection 
or sores.  An October 1991 report of medical examination 
noted the skin and lymphatics was normal.  The veteran also 
indicated no skin diseases on the report of medical history 
he completed in October 1991.  

After separation from service, a March 1994 VA medical record 
documented a mild redness and a few inaucular lesions on the 
right elbow and forearm.  The diagnosis was recurrent rash, 
by history.  Subsequently, an April 1996 report of medical 
history completed by the veteran indicates no skin diseases.  
A January 1999 letter by L.A.R., M.D., a private physician, 
related that he diagnosed and treated the veteran for tinea 
corpora in June 1996.  

The veteran underwent a general VA examination and a VA 
examination for skin disorders in March 1999.  The veteran 
reported a recurrent rash which appeared mostly on the arms 
and abdomen.  He described the rash as itchy and swollen and 
indicated it generally lasted 1-2 weeks.  He denied having 
the rash at the time of the VA examination.  The veteran 
reported he treated the rash with a cream.  While the veteran 
alleged the rash was a result of his exposure to mustard gas 
during service, clinical examination revealed no rash.  The 
diagnosis of both the general examination and the skin 
disorder examination was recurrent erythematous rash, none 
found on examination.

The veteran underwent another VA examination in April 2006.  
During this examination, the veteran reported having a rash 
since 1991.  The veteran denied seeing a dermatologist.  The 
veteran complained of itching and irritation, but no systemic 
symptoms.  He reported treating the rash twice a week with a 
cream prescribed by the VA medical center.  Clinical 
examination revealed an erythematous rash mainly over the 
forearms affecting less than 1 percent of the skin and less 
than 1 percent of the entire body.  The examiner opined it 
would be speculative to determine whether the skin disorder 
was caused by hepatitis C or from service in the Gulf War.  
The examiner indicated he could not resolve the issue without 
resorting to mere speculation.

The Board has considered the veteran's contentions that his 
skin disorder was caused by chemical or gas exposure during 
active service, specifically by exposure to mustard gas.  
However, an erythematous rash is not among the conditions 
indicated in the governing regulation for which service 
connection may be granted based on exposure to mustard gas.  
See 38 C.F.R. § 3.316 (2005).  

The Board also considered the regulations concerning 
undiagnosed illnesses.  The record reflects the veteran 
served in the Persian Gulf and has a skin condition, which is 
one of the symptoms referred to in the regulations.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  However, service 
connection is not warranted because the January 1999 letter 
by L.A.R., M.D. clearly diagnosed the condition as tinea 
corpora.  Although other medical records fail to provide a 
diagnosis, these records indicated the rash was not present 
at the time of examination and noted the diagnosis was made 
based upon the veteran's history alone.  In this regard, the 
law provides that the transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional. See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service connection for a skin disorder is not warranted on a 
direct basis.  While a current skin disorder is illustrated 
by the 2006 VA examination during which an erythematous rash 
on the forearms was described, there is no inservice 
incurrence of the skin disorder.   Nor is there any evidence 
of continuity of symptomatology.  The first complaint of a 
skin disorder is recorded in the March 1994 VA treatment 
note, but the physician indicated the diagnosis was based 
upon the veteran's history.  The first diagnosis was the June 
1996 diagnosis of tinea corpora referred to in the private 
letter dated in January 1999 (i.e. 5 years after separation 
from active duty).  The gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).  

Even had there been an inservice diagnosis of a skin 
disorder, service connection would not be warranted as there 
is no competent medical evidence of a nexus.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The only evidence of record which 
addresses the etiology of the skin disorder is the April 2005 
VA examination which clearly states that attributing the 
disorder to service in the Gulf War would be speculative.  
The law has recognized in this regard that service connection 
may not be based on resort to speculation or remote 
possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993). 

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to him dated in 
June 2004 and February 2006, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised in 
letters of the need to submit medical evidence of a 
relationship between the current disability and an injury, 
disease or event in service.  While the veteran is of the 
opinion that his current skin disorder is related to service, 
as a lay person, the veteran is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The veteran also sought service connection for a skin 
disorder as secondary to his service connected Hepatitis C.  
The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In 
this regard, the record reflects a current skin disorder and 
a diagnosis of Hepatitis C for which the veteran is in 
receipt of service connection.  What is missing, however, is 
competent medical evidence of a nexus linking the current 
skin rash to the Hepatitis C.  As noted above, the April 2006 
VA examination opined that attributing the skin disorder to 
Hepatitis C would be speculative.  Because service connection 
may not be based on speculation or remote possibility, 
service connection for a skin disorder as secondary to 
Hepatitis C is not warranted. See 38 C.F.R. § 3.102; Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993). 

The Board finds the preponderance of the evidence is against 
the veteran's claim.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a skin disorder, to include as due to 
an undiagnosed illness and as secondary to Hepatitis C is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


